Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in the Registration Statement of ChinaNet Online Holdings, Inc. on Form S-8(file No. 333-178269) of our report dated April 15, 2015, with respect to our audits of the consolidated financial statements of ChinaNet Online Holdings, Inc.as of December 31, 2014 and 2013 and for the years ended December 31, 2014 and 2013, which report is included in this Annual Report on Form 10-K ofChinaNet Online Holdings, Inc. for the year ended December 31, 2014. /s/ Marcum Bernstein & Pinchuk llp Marcum Bernstein & Pinchuk llp New York, New York April 15, 2015 NEW YORK OFFICE • 7 Penn Plaza • Suite 830 • New York, New York 10001 • Phone 646.442.4845 • Fax 646.349.5200 • marcumbp.com
